IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHAUN MICHAEL HERZOG,                                  No. 69521
                                 Appellant,
                             vs.
                KELLIE HERZOG,
                                                                              FILED
                                        Respondent.                           JAN 2.8 2016
                                                                              TRACE K LINDEMAN
                                                                           CLERK OF SUPREME COURT
                                     ORDER DISMISSING APPEAL         sr DEPUTY CLER
                            This is an appeal from a divorce decree. Second Judicial
                District Court, Family Court Division, Washoe County; Frances Doherty,
                Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                appeal was prematurely filed, before the entry of a final written judgment,
                and is therefore of no effect. See NRAP 4(a)(1); Rust v. Clark Cty. School
                District, 103 Nev. 686, 747 P.2d 1380 (1987) (explaining that an oral
                pronouncement from the bench or a minute order is ineffective for any
                purpose). Accordingly, we conclude that we lack jurisdiction, and we
                            ORDER this appeal DISMISSED.




                                        Hardesty

                                                                   a
                                                                  s
                Saitta                                    Pickering




SUPREME COURT
      OF
    NEVADA


                                                                                   14 - ozqY7
                  cc:   Hon. Frances Doherty, District Judge, Family Court Division
                        Shaun Michael Herzog
                        Woodburn & Wedge
                        Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) / 947A    e                                      2